Case 1:20-cr-0O0608-DLC Document 27 Filed 03/19/21 Page 1 of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

 

 

 

ee a a ee x
UNITED STATES OF AMERICA, : 20cr608 (DLC)
-V- : ORDER
AQUILINO TORRES,
Defendant.

: ELECTRONICALLY FILED

a x BoC #: *
» 399/402

DENISE COTE, District Judge: DATE FILED: 3/15/2021

 

At the conference held on March 18, 2021 with all parties,
the trial date of May 12, 2021 was adjourned to July 12, 2021.

Accordingly, it is hereby

ORDERED that the May 7, 2021 final pretrial conference is

cancelled. A new date will be set ata later time.

 

Dated: New York, New York
March 18, 2021

VISE COTE
United sta es District Judge

fy ee

 
